DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks/Arguments
Request for Continued Examination filed on 03/01/2121 is acknowledged.
Claims 1-3, 5, 6 and 18-20 are examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (6,606,861) in view of Burd (7,146,815) and in further view of McMasters et al (US 2008/0271457; IDS ref)..
In re Claim 1:  Snyder teaches a heat shield panel (46, 48, 60, and 62) for a gas turbine engine combustor (14, Fig. 1; the purpose or intended use of the invention, rather than any distinct definition of 
a hot side (facing 36) defining a first surface having an outer perimeter (Fig. 1 shows one axial side and Fig. 2 one circumferential side), the first surface defining a curved base (see Fig. 2) extending circumferentially between a first circumferential end (annotated) and a second circumferential end (annotated) of the outer perimeter and axially between an upstream axial end (towards the bulkhead 80) and a downstream axial end (towards the turbine vane 138) of the outer perimeter: 

    PNG
    media_image1.png
    454
    827
    media_image1.png
    Greyscale

a cold side (facing the impingement channel) defining a second surface spaced from the first surface (see Figs. 1-3); and 

    PNG
    media_image2.png
    411
    787
    media_image2.png
    Greyscale


wherein a first group of the plurality of holes is positioned on a first circumferential line (annotated, see Fig. 3A) extending from the first circumferential end of the outer perimeter of the heat shield panel to the second circumferential end of the outer perimeter of the heat shield panel.
However, Snyder does not specifically teach a circumferential vector component that equals the axial vector component.  Burd teaches that angling provides enhanced surface area for additional cooling (col. 2 ll. 65-67).  Therefore, the angles in longitudinal and circumferential directions have been recognized in the prior art as a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP § 2144.05(II)(B), and therefore it can be obviously optimized through routine experimentation.
McMasters teaches an overlapping range of angles in an axial direction (15º to 35º) and in a circumferential direction (30º to 65º), [0021].
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to use McMasters as a guide to make a circumferential vector component that equal the axial vector component in order to increase the cooling, because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05(II)(A).
In re Claim 2:  Snyder i.v. Burd i.v. McMasters teaches the invention as claimed and as discussed for Claim 1, above.  Snyder further teaches wherein a second group of the plurality of holes is positioned on a first axial line (annotated, see Fig. 3A) extending from the upstream axial end of the outer perimeter of the heat shield panel to the downstream axial end of the outer perimeter of the heat shield panel.
In re Claim 3:  Snyder i.v. Burd i.v. McMasters teaches the invention as claimed and as discussed for Claims 1 and 2, above.  Snyder further teaches a third group of the plurality of holes is positioned on a second axial line, extending from the upstream axial end to the downstream axial end and offset a circumferential spacing (annotated, see Fig. 3A) from the first axial line.
In re Claim 5:  Snyder i.v. Burd i.v. McMasters teaches the invention as claimed and as discussed for Claim 1, above.  Snyder further teaches wherein a second group of the plurality of holes is positioned on a second circumferential line (annotate, see Fig. 3A), extending from the first circumferential end to the second circumferential end and offset an axial spacing from the first circumferential line.
In re Claim 18:  Snyder teaches a heat shield panel (46, 48, 60, and 62) for a gas turbine engine combustor (14, Fig. 1; the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), MPEP 2111.02) extending circumferentially (see Fig. 2, 46a, 46b and 46c) about a longitudinal central axis (22), comprising:
a first wall (46, 48, 60, and 62) having a hot side (facing 36) defining a first surface having an outer perimeter (Fig. 1 shows one axial side and Fig. 2 one circumferential side) and a cold side (facing the impingement channel) defining a second surface spaced in a radial direction with respect to the longitudinal central axis from the first surface (see Figs. 1-3), the first surface defining a curved base (see Fig. 2) extending circumferentially between a first circumferential end (annotated) and a second circumferential end (annotated) of the outer perimeter and axially between an upstream axial end (towards the bulkhead 80) and a downstream axial end (towards the turbine vane 138) of the outer perimeter: 
a second wall (42, 44, 64, and 66) spaced from the first wall in the radial direction (see Fig. 1) such that a cavity is formed (annotated, see Fig. 2) between the first wall and the second wall; and
a plurality of holes (72) extending through the first wall (see Fig. 3A), each hole including a central axis (see Figs. 3A-B) having an axial vector component, a radial vector component and 
wherein a first group of the plurality of holes is positioned on a first circumferential line (annotated, see Fig. 3A) extending from the first circumferential end of the outer perimeter of the first wall panel to the second circumferential end of the outer perimeter of the first wall.
However, Snyder does not specifically teach a circumferential vector component that equals the axial vector component.  Burd teaches that angling provides enhanced surface area for additional cooling (col. 2 ll. 65-67).  Therefore, the angles in longitudinal and circumferential directions have been recognized in the prior art as a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) MPEP § 2144.05(II)(B), and therefore it can be obviously optimized through routine experimentation.
McMasters teaches an overlapping range of angles in an axial direction (15º to 35º) and in a circumferential direction (30º to 65º), [0021]. 
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to use McMasters as a guide to make a circumferential vector component that equal the axial vector component in order to increase the cooling, because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP § 2144.05(II)(A).
In re Claim 19:  Snyder i.v. Burd i.v. McMasters teaches the invention as claimed and as discussed for Claim 18, above.  Snyder further teaches wherein a second group of the plurality of holes is positioned on a first axial line (annotated, see Fig. 3A) extending from the upstream axial end of the outer perimeter of the first wall to the downstream axial end of the outer perimeter of the first wall.
In re Claim 20:  Snyder i.v. Burd i.v. McMasters teaches the invention as claimed and as discussed for Claim 18, above.  Snyder further teaches wherein a second group of the plurality of holes is positioned on a second circumferential line (annotate, see Fig. 3A), extending from the first .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Snyder in views of Burd and  McMasters and in further views of McKinney et al (US 2017/0009987) and Reynolds et al (US 2006/0037323).  Snyder i.v. Burd i.v. McMasters teaches the invention as claimed and as discussed for Claim 1, above.  However, Snyder i.v. Burd i.v. McMasters does not teach wherein one or more holes within the plurality of holes includes a tapered profile such that a first hole opening positioned on the hot side has a larger cross sectional area than a second hole opening positioned on the cold side.
McKinney teaches that the plurality of holes includes a tapered profile such that a first hole opening positioned on the hot side has a larger cross sectional area than a second hole opening positioned on the cold side (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective the filing date of the claimed invention to include tapered holes as claimed.  It is noted that it has been held that choosing from a finite number of identified, predictable solutions, in this case choosing either cylindrical or tapered holes (as taught by Reynolds, [0031]), with a reasonable expectation of success, in this case to film cool the heat shield, was an obvious extension of prior art teachings, KSR, 550 U.S. at ___, 82 USPQ2d at 1397, MPEP 2143 E.
Response to Arguments
Applicant's arguments with respect to claims 1 and 18 have been considered and the newly amended limitations and arguments have been addressed in the body of the rejections at the appropriate locations.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN GOYAL whose telephone number is (571)270-7622.  The examiner can normally be reached on M & W: 8-6; TU: 8-11; TH-S: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARUN GOYAL/Primary Examiner, Art Unit 3741